--------------------------------------------------------------------------------

Exhibit 10.5
 
PERFORMANCE BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Name of Grantee:
 
«First_Name» «Middle» «Last_Name»
 
Grant Date:
 
 
Number of Shares of Restricted Stock Units:
 
 



This Agreement evidences the grant by Compass Minerals International, Inc., a
Delaware corporation (the “Company”) of restricted stock units to the
above-referenced “Grantee” as of the “Grant Date” hereof pursuant to the Compass
Minerals International, Inc. 2005 Incentive Award Plan, as amended from time to
time (the “Plan”). By accepting the Award, Grantee agrees to be bound in
accordance with the provisions of the Plan, the terms and conditions of which
are hereby incorporated in this Agreement by reference. Capitalized terms not
defined herein shall have the same meaning as used in the Plan, as amended from
time to time, unless otherwise superseded by any other agreement between the
Company and Grantee.
 
1.            Restricted Stock Units Awarded.  Grantee is hereby awarded the
number of restricted stock units (the “Restricted Stock Units”) first set forth
above, subject to the other terms and conditions of this Agreement and the
Plan.  Each unit represents one share of the Company’s Stock.
 
2.            Vesting.  The Restricted Stock Units shall be non-vested, and
subject to forfeiture as provided in paragraph 3, until the third (3rd)
anniversary of the Grant Date (the “Vesting Date”); provided that the
performance criteria set forth on Exhibit A attached hereto have been timely
satisfied.
 
3.            Payment.  Subject to paragraph 9, Grantee shall receive  a number
of shares of Stock (in either certificate or book entry form) equal to the
Restricted Stock Units subject to this Agreement within 30 days following the
Vesting Date.
 
4.            Forfeiture.  In the event Grantee’s employment with the Company
and its Subsidiaries terminates prior to the date on which the Restricted Stock
Units have vested, such Restricted Stock  Units will be forfeited by Grantee and
no benefits will be payable under this Agreement.  For purposes of this
Agreement, neither an authorized leave of absence (authorized by the Company in
writing to Grantee) nor the retirement or disability of the Grantee shall be
deemed a termination of employment hereunder.  The term “retirement” means a
voluntary separation from service on or after attaining age 62 and having a
combined age and years of service of at least 67.  The term “disability” means
Grantee is unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
last for a continuous period of not less than twelve (12) months; or is, by
reason of a medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,
receiving replacement benefits for a period of not less than three (3) months
under an accident and health plan covering employees of the Company.
 
5.            Payment Following Change of Control.  Notwithstanding any
provision in this Agreement to the contrary, in the event of a Change of
Control, the Grantee’s Restricted Stock Units shall become vested and payable as
follows:  (i) if the surviving entity does not agree prior to such Change of
Control to substitute immediately after the Change of Control an economically
equivalent right as appropriate under the circumstances, payment shall be made
within 30 days following the Change of Control or (ii) if clause (i) does not
apply and Grantee’s employment is involuntarily terminated without Cause or
voluntarily terminated for Good Reason within 18 months following such Change of
Control,

--------------------------------------------------------------------------------

payment shall be made within 30 days following Grantee’s termination; provided,
however, if payment is made pursuant to clause (i) and the Change of Control
event does not constitute a “change in control” within the meaning of section
409A of the Internal Revenue Code, then payment will be delayed until the
Vesting Date or, if earlier, the Grantee’s termination of employment following
the Change of Control event.
 
If Grantee’s employment is involuntarily terminated for Cause either before or
after a Change of Control, but prior to the Vesting Date, then the Restricted
Stock Units will be forfeited by Grantee and no benefit shall be payable under
this Agreement.
 
For purposes of this Agreement, “Cause” means (i) the conviction of Grantee of,
or plea of guilty or nolo contendere by Grantee to, a felony or misdemeanor
involving moral turpitude, (ii) the indictment of Grantee for a felony or
misdemeanor under the federal securities laws, (iii) the willful misconduct or
gross negligence by Grantee resulting in material harm to the Company or any
Subsidiary, (iv) fraud, embezzlement, theft, or dishonesty by Grantee against
the Company or any Subsidiary, or willful violation by Grantee of a policy or
procedure of the Company, resulting in any case in material harm to the Company,
or (v) breach of any confidentiality agreement or obligation and/or breach of
any Restrictive Covenant Agreement or similar agreement by and between Grantee
and Company.  For purpose of this paragraph, no act or failure to act by Grantee
shall be considered “willful” unless done or omitted to be done by Grantee in
bad faith and without reasonable belief that Grantee’s action or omission was in
the best interests of the Company or its Subsidiaries.  Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board shall be conclusively presumed to be done, or omitted to be done, by
Grantee in good faith and in the best interests of the Company. The Company must
notify Grantee of any event constituting Cause within ninety (90) days following
the Company’s knowledge of its existence or such event shall not constitute
Cause under this Agreement.
 
For purposes of this Agreement, “Good Reason” means, without Grantee’s express
written consent, the occurrence of any of the following events within 18 months
after a Change of Control:
 
(i)         a material adverse change in Grantee’s duties or responsibilities as
of the Change of Control (or as the same may be increased from time to time
thereafter); provided, however, that Good Reason shall not be deemed to occur
upon a change in Grantee’s reporting structure, upon a change in Grantee’s
duties or responsibilities that is a result of the Company no longer being a
publicly traded entity and does not involve any other event set forth in this
paragraph, or upon a change in Grantee’s duties or responsibilities that is part
of an across‑the‑board change in duties or responsibilities of employees at
Grantee’s level;
 
(ii)         any material reduction in Grantee’s annual base salary or annual
target or maximum bonus opportunity in effect as of the Change of Control (or as
the same may be increased from time to time thereafter); provided, however, that
Good Reason shall not include such a reduction of less than 10% that is part of
an across‑the‑board reduction applicable to employees at Grantee’s level;
 
(iii)         Company’s (A) relocation of Grantee more than 50 miles from
Grantee’s primary office location and more than 50 miles from Grantee’s
principal residence as of the Change of Control or (B) requirement that Grantee
travel on Company business to an extent substantially greater than Grantee’s
travel obligations immediately before such Change of Control; or
 
(iv)         any material breach of this Agreement.
2

--------------------------------------------------------------------------------

Notwithstanding the foregoing, Grantee must provide notice of termination of
employment to the Company within 90 days of Grantee’s knowledge of an event
constituting Good Reason or such event shall not constitute Good Reason under
this Agreement.  The Company shall have a period of 30 days to cure any such
event without triggering the obligations under this Agreement.
 
6.            Voting and Dividend Rights.  Grantee shall have no voting rights
with respect to the Restricted Stock Units awarded hereunder.  Pursuant to
Section 8.4 of the Plan and subject to Exhibit A, Grantee shall be entitled to
receive Dividend Equivalents based upon the number of Restricted Stock Units
subject to this Agreement.  Such Dividend Equivalents shall be paid no later
than March 15 of the year following the year with respect to which such Dividend
Equivalents relate and shall be equal to one hundred percent (100%) of the value
of the cash dividend (or other property being distributed) per share being paid
on the Company’s Stock times the number of Restricted Stock Units subject to
this Agreement.  Dividend Equivalents shall paid in cash, shares of the
Company’s Stock or such other property as may be distributed to the Company’s
stockholders.
 
7.            Permitted Transfers.  The rights under this Agreement may not be
assigned, transferred or otherwise disposed of except by will or the laws of
descent and distribution and may be exercised during the lifetime of Grantee
only by Grantee.  Upon any attempt to assign, transfer or otherwise dispose of
this Agreement, or any right or privilege conferred hereby, or upon any
attempted sale under any execution, attachment or similar process, this
Agreement and the rights and privileges conferred hereby immediately will become
null and void.
 
8.            Unfunded Obligation.  This Agreement is designed and shall be
administered at all times as an unfunded arrangement and Grantee shall be
treated as an unsecured general creditor and shall have no beneficial ownership
of any assets of the Company.
 
9.            Taxes.  Grantee will be solely responsible for any federal, state
or other taxes imposed in connection with the granting of the Restricted Stock
Units or the delivery of shares of Stock pursuant thereto, and Grantee
authorizes the Company or any Subsidiary to make any withholding for taxes which
the Company or any Subsidiary deems necessary or proper in connection
therewith.  Upon recognition of income by Grantee with respect to the Award
hereunder, the Company shall withhold taxes pursuant to the terms of the Plan.
 
10.            Changes in Circumstances.  It is expressly understood and agreed
that Grantee assumes all risks incident to any change hereafter in the
applicable laws or regulations or incident to any change in the value of the
Restricted Stock Units or the shares of Stock issued pursuant thereto after the
date hereof.
 
11.            Conflict Between Plan and This Agreement.  In the event of a
conflict between this Agreement and the Plan, the provisions of the Plan shall
govern.
3

--------------------------------------------------------------------------------

12.            Notices.  All notices, claims, certificates, requests, demands
and other communications hereunder shall be in writing and shall be deemed to
have been duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:
 
If to the Company, to it at:
 
Compass Minerals International, Inc.
9900 West 109th Street
Overland Park KS 66210
Attn: Senior Vice President, Corporate Services
 
If to Grantee, to him or her at the address set forth on the signature page
hereto or to such other address as the party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith.  Any such
notice or communications shall be deemed to have been received (a) in the case
of personal delivery, on the date of such delivery (or if such date is not a
business day, on the next business day after the date of delivery), (b) in the
case of nationally-recognized overnight courier, on the next business day after
the date sent, (c) the case of telecopy transmission, when received (or if not
sent on a business day, on the next business day after the date sent), and (d)
in the case of mailing, on the third business day following that on which the
piece of mail containing such communication is posted.
 
13.            No Guarantee of Employment.  Nothing in this Agreement shall
confer upon Grantee any right to continue in the employ of the Company or any
Subsidiary or interfere in any way with the right of the Company or Subsidiary,
as the case may be, to sever Grantee’s employment or to increase or decrease
Grantee’s compensation at any time.
 
14.            Governing Law.  This Agreement shall be governed under the laws
of the State of Delaware without regard to the principles of conflicts of laws. 
Each party hereto submits to the exclusive jurisdiction of the United States
District Court for the District of Kansas (Kansas City, Kansas).  Each party
hereto irrevocably waives, to the fullest extent permitted by law, any
objections that either party may now or hereafter have to the aforesaid venue,
including without limitation any claim that any such proceeding brought in
either such court has been brought in an inconvenient forum, provided however,
this provision shall not limit the ability of either party to enforce the other
provisions of this paragraph.
 
15.            Severability. It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.  Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
16.            Enforcement.  In the event the Company or Grantee institutes
litigation to enforce or protect its rights under this Agreement or the Plan,
the party prevailing in any such litigation shall be paid by the non-prevailing
party, in addition to all other relief, all reasonable attorneys’ fees,
out-of-pocket costs and disbursements of such party relating to such litigation.
4

--------------------------------------------------------------------------------

17.            Waiver of Jury Trial.  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, trial by jury in any suit, action or proceeding arising hereunder
 
18.            Committee Authority.  The Committee will have the power and
discretion to interpret this Agreement and to adopt such rules for the
administration, interpretation and application of this Agreement as are
consistent with the Plan and this Agreement and to interpret or revoke any such
rules, including, but not limited to, the determination of whether or not any
shares of Restricted Stock Units have vested.  All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon Grantee, the Company and all other interested persons. 
No member of the Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to this
Agreement.
 
19.            Counterparts.  This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.
 
20.            Restrictive Covenant.  Notwithstanding any provision in this
Agreement to the contrary, the award hereunder is expressly conditioned upon
Grantee’s execution of a Restricted Covenant Agreement in the form designated by
the Company.  If Grantee fails or refuses to execute such Restricted Covenant
Agreement, this Agreement shall be null and void ab initio.
 
21.            Compliance with Section 409A.  To the extent applicable and
notwithstanding any provision in this Agreement to the contrary, this Agreement
shall be interpreted and administered in accordance with  Section 409A of the
Internal Revenue Code and regulations and other guidance issued thereunder.  For
purposes of determining whether any payment made pursuant to the Plan results in
a "deferral of compensation" within the meaning of Treasury Regulation
§1.409A-1(b), the Company shall maximize the exemptions described in such
section, as applicable.  Any reference to a “termination of employment” or
similar term or phrase shall be interpreted as a “separation from service”
within the meaning of Section 409A and the regulations issued thereunder.  If
any deferred compensation payment is payable upon separation from service and is
required to be delayed pursuant to Section 409A(a)(2)(B) because Grantee is a
“specified employee”, then payment of such amount shall be delayed for a period
of six months and paid in a lump sum on the first payroll payment date following
expiration of such six month period.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.
 
 
COMPASS MINERALS INTERNATIONAL, INC.
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
Steven N. Berger
 
 
Title:
Senior Vice President Corporate Services
 
 
 
GRANTEE
 
 
 
 
 
 
 
«First_Name» «Middle» «Last_Name»
 

 
5

--------------------------------------------------------------------------------

EXHIBIT A
PERFORMANCE CRITERIA FOR RESTRICTED STOCK UNIT AWARD


The Restricted Stock Units described in this Agreement will never vest, and
related Dividend Equivalents will never be paid, unless the following
performance requirement is satisfied:
 
 
6

--------------------------------------------------------------------------------